DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 2 November 2021, in the matter of Application N° 16/095,845.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 13, and 15 have been canceled.  Claims 21-24 are newly added and supported by the originally filed disclosure. 
Claims 4, 6-12, 14, 16, 17, and 19 have been amended.  All claims have been amended in terms of the claims from which they cite dependency.  Claims 4 and 6 have been amended to narrow the recitation of the one or more cationic surfactant.  Claims 7 and 8 have been amended to indicate that both the one or more anionic polymers are uncolored.  Claim 9 has been amended to recite that the one or more first cationic polymer is both uncolored and an amine polymer.  Claim 10 has been amended to indicate that the one or more first uncolored cationic polymer is an amine polymer.  Claim 11 is editorially amended.  Claim 12 adds the fourth composition and a recitation of its concentration range.  Claim 14 has been amended to recite the application of fifth and sixth compositions.  Claim 16 has been amended to provide a narrowed definition for the fourth composition.  Claim 19 has been amended to recite that the kit comprises the fourth composition as defined in claim 21.  The amendments are supported.
No new matter has been added.


Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 103
Applicants’ extensive amendments have been carefully considered in view of the previously maintained teachings of Grollier and Coimbra.  The amendments are persuasive in overcoming the obviousness rejection in particular view of Applicants’ amendment to step C defining the colored, cationic, amine polymer as possessing at least one kind of pendant covalently bonded chromophore or fluorophore and in chain and/or pendant primary and secondary amine groups which form cationic ammonium groups.  Said rejection is withdrawn.  

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21, step A) twice recites the limitation “first composition” in the first and second lines of the step.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner recommends amending the limitations to read “the first composition”.
Claim 4 recites the limitation “the cationic surfactant(s)” in the first and second lines of the claim.  There is insufficient antecedent basis for this limitation in the independent claim.  The Examiner recommends amending the limitation to read “the one or more cationic surfactants”.
Claim 6 recites the limitation “the cationic surfactant(s)” in the first line of the claim.  There is insufficient antecedent basis for this limitation in the independent claim or claim 4.  The Examiner recommends amending the limitation to read “the one or more cationic surfactants”.
Claims 7 and 8 each recite the limitation “the first uncolored anionic polymer(s)” in the first and second lines of the claim.  There is insufficient antecedent basis for the “uncolored” limitation in the independent claim.  The rejection is also raised on the basis of the language used.  The Examiner recommends amending the limitation in each claim to read “the one or more first uncolored anionic polymer(s)”.  The Examiner additionally recommends adding the term uncolored to the independent claim in step B).
Claims 9 and 10 each recite the limitation “the first uncolored cationic amine polymer(s)” in the first and second lines of the claim.  There is insufficient antecedent basis for this limitation in the independent claim.  The Examiner recommends amending the limitation in each claim to 
Claim 12 recites the limitation “first cationic amine polymers” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the independent claim.  The Examiner recommends amending the limitations to read “the one or more first uncolored cationic amine polymers”.
Claim 12 recites the limitation “first anionic polymers” in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the independent claim.  The Examiner recommends amending the limitations to read “the one or more first anionic polymers”.
Claim 12 recites the limitation “cationic surfactants” in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the independent claim.  The Examiner recommends amending the limitations to read “the one or more cationic surfactants”.
Claim 12 recites the limitation “colored polymer” in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the independent claim.  The Examiner recommends amending the limitations to read “the colored cationic amine polymer”.
Claim 14 recites the limitation “the drying of step C” in the second line of the claim.  There is insufficient antecedent basis for this limitation in step C of claim 21.
Additionally, the Examiner submits that the added recitation of “application of the fourth composition of step C and before drying the drying of step C…” is not clear.  Whether it is lacking punctuation or the syntax is awkward; the Examiner submits that the current language renders the claim unclear and confusing.  Clarification is recommended.
Claim 14 recites the limitation “the second cationic amine polymer(s)” in the final wherein clause of the claim.  There is insufficient antecedent basis for this limitation in the 
Claim 14 recites the limitation “the second anionic polymer(s)” in the final wherein clause of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner recommends amending the limitation to read “the one or more second anionic polymer(s)”.
Claims 17 and 18 each recite the limitation “the second anionic polymer(s)” in the first and second lines of each claim.  There is insufficient antecedent basis for these limitations in claims 21 or 14.  The Examiner recommends amending the limitations to read “the one or more second anionic polymer(s)”.
Claims 22-24 each recite the limitation “A method according to claim 21” in the preamble of each claim.  There is insufficient antecedent basis for these limitations in the independent claim.  The Examiner recommends amending each of the preambles to read “the method according to claim 21…”.
Claim 22 recites the limitation “the first uncolored cationic amine polymer” in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner recommends amending the limitation to read “the one or more first uncolored cationic amine polymer(s)”.

Allowable Subject Matter
Independent claim 21 and dependent claims 4, 6-12, 14, 16-19, and 22-24 are free of the art.  As discussed above, Applicants’ amendment adding claim 21, and notably the narrowing 
As allowable subject matter has been indicated, Applicants’ reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP §707.07(a).

All remaining claims have been rejected under 35 USC 112(b), including independent claim 21.  Until these rejections are resolved, no claims are allowed.












Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615